Citation Nr: 0925853	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served as a member of the Philippine Commonwealth 
Army from December 1941 to May 1942, and as a member of the 
Regular Philippine Army and recognized guerrillas from 
October 1944 to February 1946.  The Veteran died in 
June 1990, and the appellant is claiming service connection 
for the cause of the Veteran's death as his surviving spouse.  

This matter came to the Board on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In that rating decision, the RO denied service 
connection for the cause of the Veteran's death.  At the same 
time, the RO administratively denied death pension and 
accrued benefits.  The appellant disagreed with the denial of 
service connection for the cause of the Veteran's death and 
with the denial of nonservice-connected death pension 
benefits and perfected her appeal as to those issues.  

In a decision dated in October 2006, the Board denied the 
claim of entitlement to service connection for the cause of 
the Veteran's death and denied nonservice-connected death 
pension.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in October 2008, the Court 
affirmed that part of the Board's decision that denied 
nonservice-connected death pension benefits.  At the same 
time, the Court remanded the issue of entitlement to service 
connection for the cause of the Veteran's death, and that 
issue has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death, and she had argued that the Veteran's 
death should be service connected on a presumptive basis.  
The Veteran died in June 1990, and his death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest, with myocardial ischemia as an antecedent cause of 
death and severe anemia as a contributing cause of death.  

A veteran's death is considered service connected under 
38 U.S.C.A. § 1310 (West 2002) where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (2008).  Service connection will 
be awarded when there is (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 U.S.C.A. § 1110 (West 2002); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Duenas v. Principi, 
18 Vet. App. 512, 519 (2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be established 
on a presumptive basis.  Relevant to this appeal, a veteran 
who is a former prisoner of war (POW) is entitled to a 
rebuttable presumption of service connection for certain 
diseases, including "atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia)."  
38 C.F.R. § 3.309(c)(1) (2008).  

The record indicates that in April  1979 the service 
department provided VA with an AGUZ Form 632 dated in 
April 1979 and that the service department resent a copy of 
the April 1979 AGUZ Form 632 to the RO in September 2003.  
The AGUZ Form 632 does not show that the Veteran was a former 
prisoner of war; it indicates the Veteran was in missing 
status from May 7, 1942, until May 10, 1942.  On the form it 
is stated that the Veteran was determined in a missing status 
and entitlement to pay for the period from May 7, 1942, to 
May 10, 1942, because during that period he was with his unit 
awaiting formal surrender.  

The record also includes a certification from the Philippine 
National Red Cross, Samar Chapter, Catbalogan, dated in 
June 1996.  It certifies that per records of the Philippine 
National Red Cross, Samar Chapter, the Veteran was a World 
War II veteran and a Red Cross registered ex-prisoner of war.  
In addition, in a certification dated in March 2004, the 
Philippine National Red Cross, Samar Chapter, Catbalogan, 
certified that an attached photocopy of a list of prisoners 
of war was taken from the original file coy of the Philippine 
National Red Cross, W. Samar Chapter.  The attached list 
includes the Veteran's name.  

In addition, the record includes PA AGO Forms 23, Affidavit 
for Philippine Army Personnel, executed by the Veteran in 
April 1945, October 1945, and January 1946.  In the PA AGO 
Form dated in April 1945, the Veteran stated that from 8 to 9 
May 1942, he was under Lt. Penganiban and that on 
May 11, 1942, he escaped and evaded capture and went home and 
later joined the guerrillas.  In the PA AGO Form dated in 
October 1945, the Veteran said that he surrendered and 
escaped on the same day of surrender on May 10, 1942.  On the 
PA AGO Form 23 dated in January 1946, the Veteran said he was 
with Combat Co, Hq. Bn, 93rd Inf. from December 14, 1941, to 
May 10, 1942, and that he surrendered his arms and went home 
to Tinambacan, Samar, by sailboat.  He said that from 
May 11, 1942, to June 11, 1942, he was enroute to home.  

In addition, in a statement dated in March 2004, the 
appellant, in a POW Questionnaire, stated that the Veteran 
surrendered to the Japanese on May 10, 1942, and was released 
by Japanese forces on May 28, 1942.  She stated that this 
information was relayed to her while the Veteran was alive.  
In addition, the appellant submitted an affidavit form 
another serviceman who said that he and the Veteran both 
surrendered and were incarcerated on May 10, 1942.  The RO 
obtained a copy of DARP Form 632 from the service department 
and dated in December 1986 for that individual, and it does 
not show service for him prior to recognized guerilla service 
starting in October 1944.  

In a Memorandum for File dated in June 2004, the RO outlined 
the evidence described above and concluded that the evidence 
was not satisfactorily persuasive to support a finding that 
the Veteran meets the criteria of a former POW.  The RO said 
the affidavit of the other serviceman could not be considered 
as he was a civilian during his claimed period of 
incarceration with the Veteran.  The RO went on to say that 
without some other form of corroboration, there was no basis 
for overturning the service department findings because the 
Veteran's processing affidavit (PA AGO Form 23) was also 
available to the service department when they made their 
determination.  

Under 38 U.S.C.A. § 101(32) (West 2002) a "former prisoner 
of war" is a person who, during active service, was forcibly 
detained or interned in line of duty - (A) by an enemy 
government or its agents, or a hostile force, during a period 
of war; or (B) by a foreign government or its agents, or a 
hostile force, under circumstances the Secretary [of VA] 
finds to have been comparable to the circumstances under 
which persons have generally bee forcibly detained or 
interned by enemy governments during periods of war.  See 
38 C.F.R. § 3.1(y)(1) (2008).  

In its October 2008 Memorandum Decision, the Court pointed 
out that although a service department finding that a veteran 
has been a prisoner of war is binding on VA, a finding that a 
veteran was not a prisoner of war is not binding.  Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  In this regard, 
38 C.F.R. § 3.1(1)(1) does not require VA to follow a service 
department's finding that a veteran was not a POW.  See 
VAOPGCPREC 14-94 (1994).  Although the RO, in a letter dated 
in February 2004, specifically advised the appellant she 
could submit Philippine Red Cross records to substantiate her 
claim, the RO, in its June 2004 Memorandum for File failed to 
discuss the credibility and weight of the of the evidence 
from the Philippine National Red Cross in its certification 
that the Veteran is a Red Cross registered ex-prisoner of war 
and the copy of its list of POWs, taken from its original 
file copy, which includes the Veteran's name.  In view of 
this, the Board will remand this claim for specific 
assessment of this evidence by the agency of original 
jurisdiction.  

In addition to the foregoing, action should be taken to 
assure full compliance with VA notice requirements.  The 
Board observes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which was decided in July 2007, the Court expanded 
the VA notice requirements for a claim for service connection 
for the cause of the Veteran's death.  The Court held that 
when adjudicating such a claim, VA must perform a different 
analysis depending upon whether the Veteran was service 
connected for a disability during his or her lifetime and 
held that 38 U.S.C.A. § 5103(a) notice for a cause of death 
case must include (1) a statement of the conditions, if any, 
for which the Veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.  

A review of the claims file shows that VA has not provided 
the appellant and her service representative with section 
5103(a) notice that meets the requirements outlined by the 
Court in Hupp.  In August 2003 and February 2006 letters to 
the appellant, the RO generally explained what the evidence 
must show to establish eligibility for service connection for 
the cause of the Veteran's death.  The letters do not, 
however, include (1) a statement of the conditions for which 
the Veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a cause of death claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service-connected.  
Such notice must be provided to the appellant.  

The Board notes that additional notice is also required 
pursuant to the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish an 
effective date associated with the claim for service 
connection for the cause of the Veteran's death.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the appellant that an 
effective date for the award of benefits will be assigned if 
service connection for the cause of the Veteran's death is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a letter 
that complies with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the a cause of death claim based on 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the cause of death claim based on the 
conditions not yet service connected.  
Provide the appellant with notice of what 
information and evidence she should 
provide and what evidence VA will obtain.  
Include an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Also, provide the appellant the 
opportunity to submit any additional 
evidence or argument pertaining to her 
contention that the Veteran was a POW 
during World War II.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for the 
cause of the Veteran's death.  There 
should be an explicit finding as to 
whether the Veteran was a prisoner of war 
during World War II, with a discussion of 
the credibility and weight of the 
pertinent evidence, including explicit 
consideration of the credibility and 
weight of the of the evidence from the 
Philippine National Red Cross in its 
certification that the Veteran is a Red 
Cross registered ex-prisoner of war and 
the copy of its list of POWs, taken from 
its original file copy, which includes 
the Veteran's name.  If the benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and her 
representative an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



